— Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered January 24, 1990, convicting defendant after a jury trial of robbery in the first degree, and sentencing him as a second violent felony offender to an indeterminate term of 6 to 12 years imprisonment, unanimously affirmed.
Defendant, driving a beige station wagon, pulled in front of the 15-year-old complainant and with the assistance of two co-perpetrators robbed the youth at knife-point. The complainant’s father immediately called police, and provided a description. Shortly thereafter, defendant was stopped for a traffic infraction a block away from the scene of the robbery. As the officer was writing a summons, the report of the crime was transmitted, and defendant was arrested. The complainant’s property was recovered from the perpetrators, as were knives from defendant and one other perpetrator. Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), under the standards set forth in People v Bleakley (69 NY2d 490, 495), defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence, and the verdict was not against the weight of that evidence. By failing to specifically object to the court’s reasonable doubt charge, defendant has failed to preserve any challenge to the charge for review (CPL 470.05; People v Robinson, 36 NY2d 224). We decline to review in the interest of justice. Were we to do so, we would find that the charge substantially conveyed the appropriate fundamental principles. Concur — Murphy, P. J., Rosenberger, Ellerin and Kassal, JJ.